PER CURIAM.
Petitioner seeks review of a non-final order of the Commission on Ethics (Commission) denying his motion to dismiss the complaint filed against him for lack of jurisdiction. Petitioner contends that the complainant disclosed his intention to file the complaint on or within five days prior to election day and therefore the Commission is precluded from investigating the complaint. We do not agree.
Although Section 112.324(1), F.S., contains a prohibition against filing, or disclosing an intention to file, a complaint against a candidate on or within five days immediately preceding election day,1 there is nothing in Section 112.324, or in any other section of Chapter 112, Part III, indicating that a violation of Section 112.324(1) by the complainant deprives the Commission of the authority to investigate the complaint. The legislature has provided a criminal penalty for willfully disclosing an intention to file a complaint or for disclosing any of the confidential proceedings before the Commission. Section 112.317(6), Florida Statutes. Thus, the penalty for violating the provisions relating to disclosure is directed at the violat- or and not at the public, in whose interest the Commission operates.
The order of the Commission is affirmed.
*1077Petitioner’s motion to maintain confidentiality is granted. This opinion and all documents filed in the appellate proceeding shall remain confidential until such time as the proceedings before the Commission become public.
McCORD, ROBERT P. SMITH, Jr., and JOANOS, JJ., concur.

. Section 112.324(1), Florida Statutes, reads as follows:
“Upon a written complaint executed on a form prescribed by the commission and signed under oath or affirmation by any person, the commission shall investigate any alleged violation of this part in accordance with procedures set forth herein. Within 5 days after receipt of a complaint by the commission, a copy shall be transmitted to the alleged violator. All proceedings, the complaint, and other records relating to the preliminary investigation as provided herein, in-eluding a dismissal of the complaint, shall be confidential either until the alleged violator requests in writing that such investigation and records be made public records or the preliminary investigation is completed, notwithstanding any provision of chapters 119, 120 or 286. In no event shall a complaint under this part against a candidate in any general, special, or primary election be filed or any intention of tiling such a complaint be disclosed on the day of any such election or within the 5 days immediately preceding the date of the election." (emphasis supplied)